Citation Nr: 0422643	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-03 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a psychiatric 
disability

3.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
August 1988 and from February 1991 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contended that he was treated for the claimed 
disabilities at the Army Hospitals located at Fort Gordon, 
Fort Rucker, and Fort Jackson.  It does not appear that the 
appropriate attempts were made to obtain the records of any 
in-patient clinical records of such treatment.  This should 
be accomplished on Remand.  

Under the circumstances, this case is remanded for the 
following:  

1.  The veteran should be asked to clarify the 
dates on which he was treated for a claimed 
disability at the US Army Hospital at Fort Jackson, 
after which an attempt should be made to obtain any 
in-patient clinical records of such treatment.  

2.  An attempt should be made to obtain any 
available in-patient clinical records of the 
veteran's treatment at the US Army Hospital at Fort 
Gordon, between December 1987 and August 1988, and 
at the US Army Hospital at Fort Rucker between 
February 1991 and March 1991.  

3.  After considering any additional evidence, and 
conducting any further indicated development 
including examining the veteran and/or obtaining a 
medical opinion, the claims should be re-
adjudicated.  If any decision remains adverse to 
the veteran, he and his representative should be 
provided a supplemental statement of the case, and 
given an opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



